DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6,8-16,18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandrasekar (2018/0102776).
Regarding to claim 1, fig 3 and associating texts, Chandrasekar discloses:
1. An electronic device package comprising: an interposer 250 located above the package substrate 252 and electrically connected to the package substrate 252; a processing device 200 located above the interposer and electrically connected to the interposer; at least one high bandwidth memory device 204 located above the interposer and electrically connected to the interposer and the processing device; a power management integrated circuit device 202 located above the interposer and electrically connected to the interposer and the processing device; and a passive device 300 located on or inside the interposer 250 and electrically connected to the power management integrated circuit device 202.  


    PNG
    media_image1.png
    600
    744
    media_image1.png
    Greyscale

Regarding to claim 2, fig 3 and associating texts, Chandrasekar discloses:
2 The electronic device package of claim 1, wherein the passive device 300 comprises an inductor ([0043-0044]) located inside the interposer and below at least a portion of the power management integrated circuit device 202.  

Regarding to claim 3, fig 3 and associating texts, Chandrasekar discloses:
3. The electronic device package of claim 2, wherein the inductor comprises a conductive pattern in the form of a spiral or loop within the interposer.  

Regarding to claim 4, fig 3 and associating texts, Chandrasekar discloses:
4. The electronic device package of claim 1, wherein the passive device comprises an inductor comprising a plurality of through-silicon vias and a redistribution layer within the interposer, the redistribution layer connecting the through-silicon vias.  

Regarding to claim 5, fig 3 and associating texts, Chandrasekar discloses:


Regarding to claim 6, fig 3 and associating texts, Chandrasekar discloses:
6. The electronic device package of claim 1, wherein the passive device300  including an inductor and a capacitor, and the power management integrated circuit device are integrated to an integrated device, and the integrated device includes a through-silicon via electrically connecting the power management integrated circuit device to the passive device. (see also, [0033-0040]). 

Regarding to claim 8, fig 3 and associating texts, Chandrasekar discloses:
8. The electronic device package of claim 1, wherein the at least one high bandwidth memory device comprises a stack of chips, and further comprising a chip through-silicon via connecting the chips.  

Regarding to claim 9, fig 3 and associating texts, Chandrasekar discloses:
9. The electronic device package of claim 1, wherein the interposer has an interposer body and a through-silicon via extending through the interposer body and electrically connecting the at least one high bandwidth memory device to the package substrate.  

Regarding to claim 10, fig 3 and associating texts, Chandrasekar discloses:
10. The electronic device package of claim 1, wherein the interposer 250 has an interposer body and a through-silicon via extending through the interposer body and electrically connecting the processing device to the package substrate 252.  

Regarding to claim 11, fig 3 and associating texts, Chandrasekar discloses:
11. The electronic device package of claim 1, wherein the processing device 200 is laterally spaced from the power management integrated circuit device 202 and the at least one high bandwidth memory device 204.  

Regarding to claim 12, fig 3 and associating texts, Chandrasekar discloses:
12. The electronic device package of claim 11, wherein the interposer 250 has an interposer body and an interconnection layer 208 in the interposer body and electrically connecting the processing device to the power management integrated circuit 202 and the at least one high bandwidth memory device 204.


13. An electronic device package comprising: a package substrate 252 including a substrate body having a top surface and a bottom surface; first connection terminals 224 disposed on the substrate body and dedicated to electrically connect the electronic device package to an external device; second connection terminals 220 disposed on the top surface of the substrate body; an interposer 250 disposed on the top surface of the substrate body of the package substrate and electrically connected to the package substrate 252 by the second connection terminals 220, the interposer 250 including an interposer body and through-vias (see markup fig 3) extending vertically through the interposer body; a processor 200 disposed above the interposer 250 and electrically connected to the through-vias of the interposer; at least one high bandwidth memory 204 disposed above the interposer 200 and electrically connected to the processor 200 by the interposer 250; a power management integrated circuit 204 electrically connected to the processor; and a passive electronic component 300 disposed within the interposer body 250 of the interposer 250 and below at least a portion of the power management integrated circuit device 202 and electrically connected to the power management integrated circuit 202.  

    PNG
    media_image2.png
    504
    726
    media_image2.png
    Greyscale


Regarding to claim 14, fig 3 and associating texts, Chandrasekar discloses:


Regarding to claim 15, fig 3 and associating texts, Chandrasekar discloses:
15. The electronic device package of claim 13, wherein the passive electronic component 300 comprises an inductor including a plurality of through-silicon vias and a redistribution layer208  within the interposer, the redistribution layer connecting the through-silicon vias.  

Regarding to claim 16, fig 3 and associating texts, Chandrasekar discloses:
16. An electronic device package comprising: a lower interposer 250 (bottom portion) located above the package substrate 252 and electrically connected to the package substrate252 ; an intermediate interposer(mid-portion) 250 located above the lower interposer 250 and electrically connected to the lower interposer 250; an upper interposer (top portion) 250 located above the intermediate interposer and electrically connected to the intermediate interposer; a processing device 200 located above the upper interposer and electrically connected to the upper interposer; at least one high bandwidth memory device 204 located above the upper interposer and electrically connected to the processing device; a power management integrated circuit device 202 located inside the intermediate interposer and electrically connected to the upper interposer and the processing device; and a passive device 300 located inside the lower interposer and the intermediate interposer 250 and electrically connected to the power management integrated circuit device 202.  

Regarding to claim 18, fig 3 and associating texts, Chandrasekar discloses:
18. The electronic device package of claim 16, wherein the passive device 300 comprises a capacitor comprising a plurality of interconnection pattern layers 208 located inside the lower interposer 250 and the intermediate interposer 250.  

Regarding to claim 19, fig 3 and associating texts, Chandrasekar discloses:
19. The electronic device package of claim 16, wherein the at least one high bandwidth memory device 204 is electrically connected to the package substrate 252 through a through-silicon via located inside the lower interposer, the 

Regarding to claim 20, fig 3 and associating texts, Chandrasekar discloses:
20. The electronic device package of claim 16, wherein the processing device 200 is electrically connected to the package substrate 252 through a through-silicon via located inside the lower interposer 250, the intermediate interposer 250, and the upper interposer 250.  



Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7. The electronic device package of claim 1, wherein the passive device 300 comprises an inductor having an upper magnetic layer and a lower magnetic layer respectively disposed above and under the interposer, through-silicon vias connecting the upper magnetic layer to the lower magnetic layer, and a redistribution layer connecting the through-silicon vias.  

17.   The electronic device package of claim 16, wherein the passive device  comprises a lower inductor and an intermediate inductor, wherein the lower inductor comprises a plurality of through-silicon vias and a redistribution layer that are located inside the lower interposer, the redistribution layer connecting the through silicon vias, and the intermediate inductor comprises a plurality of through-silicon vias and a redistribution layer that are located inside the 
Terminal Disclaimer
The terminal disclaimer filed on 04/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the cited US Patent has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813